* Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment and those portions have been filed separately with the Securities and Exchange Commission. LIQUID MANAGEMENT PARTNERS, LLC DISTRIBUTION AGREEMENT With HEALTH & WELLNESS PARTNERS, INC. THIS AGREEMENT ("Agreement") entered into as of March 5, 2009 by and between Liquid Management Partners, LLC, a New York limited liability company with an office located at 320 Northern Boulevard Great Neck NY 11201 (the "Supplier"), and Health and Wellness Partners Inc. 15641 Red Hill Avenue, Suite #200 Tustin, CA 92780 (the "Distributor"). WHEREAS, the Supplier is in the business of marketing, selling, and promoting certain beverage products; and WHEREAS, the Distributor is in the business of selling and distributing beverages to retail and wholesale customers and has the financial resources, facilities, personnel, and expertise necessary to successfully distribute the Supplier's beverage products in the territory hereinafter defined herein; and WHEREAS, the Distributor wishes to obtain, and the Supplier is willing to grant to the Distributor an exclusive right, subject to certain specific exceptions and limitations set forth herein, to distribute and sell the Supplier's beverage products to retail and wholesale customers for purposes of consumption and resale in the territory hereinafter defined herein: NOW, THEREFORE, in consideration of the foregoing premises and the mutual representations and agreements set forth herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Supplier and the Distributor, intending to be legally bound, hereby agree as follows. 1.DEFINITIONS. For purpose of this Agreement, the following terms shall have the respective meanings indicated below. 1.1.Products.
